Frank, J. (dissenting).
In my view, the judgments rendered in favor of Ethel Rosenberg, as administratrix of the estate of David Rosenberg, deceased, and Dotty Karpel, as administratrix of the estate of Max Karpel, deceased, appear to be excessive. Such judgments should be reversed and a new trial ordered unless the administratrix in the Rosenberg case stipulates to reduce the verdict to the sum of $100,000 with interest thereon, and the administratrix in the Karpel case stipulates to reduce the verdict to $70,000 with interest thereon in which event those judgments should be affirmed. The judgments entered in favor of all other plaintiffs should be affirmed.